Title: To George Washington from Brigadier General Nathanael Greene, 1 August 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Camp on Long Island Augt 1. 1776

Colo. Hand Reports thirty Sail of Ships standing in for the Hook. Perhaps this may be part of the foreign Troops.
I detacht for the Galleys between forty & fifty men yesterday. Two Companies that have been with Col. Foremans Regiment

are gone from this post to Join their Regiment under General Heard. The Troops in general are exceeding Sickly, great numbers taken down every day. If the state of the Army will admit of a Reinforcement at this Post perhaps it may be prudent. If it does not, I will do the best I can with what I have got. I am with all due respect your Excellencys most Obedient Servt

N. Greene

